Citation Nr: 0731526	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-00 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1942 to April 
1947 and from October 1961 to August 1962.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied the veteran's claims for service 
connection.

The veteran's April 2006 motion to advance his case on the 
docket based on his advanced age has been granted.  38 C.F.R. 
§ 20.900(c) (2007).


FINDINGS OF FACT

1. There is no medical evidence of hearing loss in service 
and no medical evidence that the veteran experienced hearing 
loss chronically or continuously until several decades after 
service.

2.  There is no medical evidence of tinnitus in service and 
no medical evidence that the veteran experienced tinnitus 
chronically or continuously until several decades after 
service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
(2007).

2.  Tinnitus was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
(2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

In June 2004, the veteran was advised as to what evidence VA 
was responsible for obtaining and what evidence the veteran 
should submit, including any evidence in his possession that 
pertains to the claim.  He was also informed as to the type 
of evidence which would support his claim.  The June 2004 
letter advised the veteran of each notice element required by 
38 C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. § 5103(a).  In May 
2006, the veteran was provided with notice regarding the 
effective date and disability evaluations available, should 
service connection be established for any claimed disability.

Complete notice was provided prior to the final adjudication 
of the claim in the November 2005 supplemental statement of 
the case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  The notice provided met both the law and the spirit 
of VCAA.  The timing of these notices did not affect the 
essential fairness of the adjudication or prejudice the 
veteran, since the veteran stated on multiple occasions that 
all relevant evidence was already associated with the claims 
file.  See Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 
16, 2007)Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 
22, 2007).

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  The veteran's service medical records 
are associated with the claims file.  AVA examination was 
conducted.  VA afforded the veteran an opportunity to submit 
any additional evidence and to identify any relevant 
evidence.

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim 
for an increased rating.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006).  All requirements of the duty to notify 
the veteran and the duty to assist the veteran are met.

Service Connection for Hearing Loss and Tinnitus

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2007).  
Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

To establish service connection, the record must contain (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence, of in 
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the current 
disability and the in service disease or injury.  See 38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a). 
The service medical records do not show loss of hearing or 
symptoms of tinnitus during service.  A March 1944 
examination for flying reflects that the veteran's hearing 
was normal, as measured by the whisper test.  No separation 
examination is available from the veteran's first period of 
service.  In June 1962, on separation following his last 
period of service, audiological examination conducted showed 
hearing within normal limits.

National Guard medical records from 1947 to 1970 show no 
complaints of or treatment for hearing loss or tinnitus.  A 
National Guard examination in July 1954 noted normal hearing, 
as measured by the whisper test.  National Guard examinations 
during the 1950s and 1960s all show normal hearing, as 
measured by the whisper test, and do not contain complaints 
of tinnitus or hearing loss, despite the veteran having the 
opportunity to mention these difficulties.  The veteran 
signed statements that he was in good health on multiple 
occasions during this time, and made no mention of hearing 
loss or tinnitus.  Audiological examination conducted in 
November 1969 showed normal hearing and no complaints of 
tinnitus.

The earliest medical evidence of hearing loss and tinnitus is 
the September 2004 VA examination.  The examiner indicated, 
after review of the veteran's records, that it was less 
likely than not that his current hearing loss and 
intermittent tinnitus can be attributed to military service.  
The veteran stated in June 2004 that he has not been treated 
for tinnitus or hearing loss.  He told the September 2004 VA 
examiner that he first experienced tinnitus five years prior.  
In his Decision Review Officer hearing in June 2005, the 
veteran stated that he first noted hearing loss fifteen years 
prior.  Even assuming the veteran's hearing loss began in 
1990, this is still nearly thirty years from his second 
period of service, and over forty years from his first period 
of service.  As for his tinnitus, assuming it began in 2000, 
this is over thirty years from his second period of service, 
and over fifty years from his first period of service.

The Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury or disease in service which resulted in 
chronic disorder or persistent symptoms thereafter.  See 
Buchanon v. Nicholson, 451 F.3d 1331 (2006) (the Board may 
weigh the lack of contemporaneous medical records against a 
veteran's lay evidence, but that the lack of such records 
does not render lay evidence not credible), Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  The 
evidence fails to establish that the veteran developed 
hearing loss or tinnitus within one year following discharge, 
the presumption period under 38 C.F.R. § 3.307.  There is no 
evidence that hearing loss or tinnitus were chronic or 
continuous following service.

The only evidence supporting the veteran's claim that his 
hearing loss and tinnitus are related to service are the 
veteran's own statements.  While the veteran is qualified to 
testify as to symptoms, and while he may have been exposed to 
noise in service, he does not have the medical expertise to 
relate any in-service noise exposure to current hearing loss 
and tinnitus.  Barr v. Nicholson, No. 04-0534 (Vet. App. June 
15, 2007), and Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The veteran's assertions that his hearing loss and tinnitus 
are related to service are not probative because lay persons 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Furthermore, as noted above, the September 2004 VA 
examiner found that it is less likely than not that the 
veteran's current hearing loss and tinnitus are due to his 
military service.

The preponderance of the evidence is against the veteran's 
claims for service connection for hearing loss and for 
service connection for tinnitus. Because the evidence is not 
in equipoise, the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a 
more favorable result.  Therefore, the claims for service 
connection cannot be granted.

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


